Opinion of the Oourt, Phillips, P. J. Appellee brings his action against appellant to recover damage, by reason of having been run over by a train, which caused the amputation of his leg. A trial resulted in the verdict for $2,000, on which judgment was rendered, from which the defendant prosecutes this appeal. The declaration in this case proceeds upon the theory of the right of the appellee, who was head hrakemán on a train of appellant, to recover by reason of the negligence of the defendant in retaining in its employ an .incompetent and careless, negligent engineer, of which, it is alleged, defendant had notice. A servant, in entering upon an employment, assumes such risks as are usually incident to the employment. He is not bound to investigate, or find out whether the common master had used reasonable care in the selection of those already employed, with whom he is to perform his duties. A servant is warranted in assuming that his employer has discharged Ms duty, in using reasonable care and caution in employing those with whom he is to work, and where a servant finds any of his fellow-servants incompetent, so that his position, is extra hazardous, it is his duty to notify his employer, and if the latter fails to discharge the incompetent or unfit servant, unless he quits such employment, he will be deemed to have assumed the extra hazardous position. But the master is not to knowingly employ or retain incompetent or habitually negligent servants, and where one servant is injured by reason of the negligence of his fellow-servant, who is incompetent or habitually negligent, of which the master has knowledge, and of which the servant has no notice, the master is liable. U. S. Rolling Stock Co. v. Wilder, 116 Ill. 100. And the burden of proving notice to the master, of retaining an incompetent, or habitually negligent servant, is on the plaintiff. Stafford v. C., B. & Q. R. R. Co., 114 Ill. 244. In this case we are met at the threshold with the admission of clearly incompetent and improper evidence to show the incompeteney or negligence of the servant, whose negligence is alleged to have caused the injury, and to show knowledge on the part of the master. Witnesses were called for the express purpose of proving the engineer was known by the nick-name of “Crazy Pete” and the “Wild Irishman,” and numerous witnesses were permitted to answer this question over the objection of defendant’s counsel. This evidence would not be proper to show either fact, and could be but prejudicial to the defendant, and the question as to whether the master had knowledge of any inconipetency or negligence on the part of the engineer is a close one, as is also the question as to whether plaintiff had knowledge of the character of the servant, and without objection, continued in the employ of the common master, and hence the evidence of the engineer being known by the nick-name of the character such as sought to be proven, could be but prejudicial, and will necessitate a reversal of the case. The judgment is reversed and the cause remanded.